Partial Assignment of Assets

 

This Partial Assignment of Assets (the "Assignment") is made and entered into,
effective as of December 31, 2012 (the "Effective Date"), by and between Rantoul
Partners, a Delaware general partnership ("Assignor"), and Working Interest,
LLC, a Kansas limited liability company ("Assignee"), with reference to the
following facts:

 

Recitals:

 

A.           Pursuant to that certain Contribution Agreement dated December 14,
2011 (the "Contribution Agreement") by and among EnerJex Resources, Inc., a
Nevada corporation ("EnerJex"), Assignor, Viking Energy Partners, LLC, a Texas
limited liability company (“Viking”), and FL Oil Holdings, LLC, a Florida
limited liability company (“FL Oil”), EnerJex, Viking, and FL Oil previously
formed Assignee pursuant to that certain General Partnership Agreement of
Assignee dated December14, 2011 (the "Partnership Agreement").

 

B.           In accordance with the Partnership Agreement, EnerJex, Viking and
FL Oil have agreed to dissolve Assignor and distribute Assignor’s assets to
EnerJex, Viking and FL Oil (or their respective designees) in accordance with
their then-current ownership interest percentage in Assignor.

 

C.           As of the Effective Date, EnerJex owns seventy-five percent (75%)
of ownership interests in Assignor (the “EnerJex’s Ownership Percentage”).

 

D.           Assignor owns those certain leasehold interests listed on Appendix
1 hereto (together with all rights, interests and benefits directly and
indirectly related thereto, the "Rantoul Project Assets").

 

E.           Assignor has agreed to assign to Assignee, as EnerJex’s designee,
EnerJex’s Ownership Percentage in and to the Rantoul Project Assets.

 

Agreements:

 

Now, Therefore, in consideration of the premises and promises contained herein,
it is hereby agreed as follows:

 

1.          Partial Assignment of Rantoul Project Assets. Assignor hereby sells,
conveys, transfers, sets over and ASSIGNS to Assignee EnerJex’s Ownership
Percentage of all of Assignor's right, title and interest in and to the Rantoul
Project Assets (the “Transferred Assets”). Assignee hereby accepts such
assignment, and agrees to perform the obligations of Assignor under the Rantoul
Project Assets for all periods following the Effective Date of this Assignment.

 

2.          Representation and Warranty. Assignor agrees to warrant and defend,
all and singular, unto Assignee, the Transferred Assets, by, through and under
Assignor but not otherwise. Notwithstanding any limitation in the foregoing,
Assignee shall have full rights of substitution and subrogation in and to all
warranties and covenants heretofore given by others to Assignor and/or its
predecessors-in-title, with respect to the Transferred Assets or any part
thereof.

 

3.          Further Assurances. Upon the request of any party, each of the
undersigned shall make, execute, and deliver such documents and instruments, and
shall take such other steps, as may be reasonably necessary to carry into effect
the assignment and delegation contemplated by this Assignment.

 

 

 

 

4.          Miscellaneous. This Assignment shall be governed by and construed in
accordance with the internal laws of the State of Kansas (without regard to the
conflict-of-law principles thereunder). Upon the request of either party, each
of the undersigned shall make, execute, and deliver such documents and
instruments, and shall take such other actions, as may be reasonably necessary
to carry into effect the agreements described in this Assignment. This
Assignment (a) represents the entire understanding between the parties regarding
the subject matter hereof, and supersedes and replaces all prior and
contemporaneous understandings, whether oral or written, regarding such subject
matter, and (b) may not be modified or amended, except by a written agreement
executed after the effective date hereof by the party sought to be charged by
such modification or amendment. This Assignment may be executed in counterparts,
each of which shall be deemed an original and both of which, taken together,
shall constitute one and the same instrument, binding on each signatory thereto.
A copy of this Assignment that is executed by a party and transmitted by that
party to the other party by facsimile or as an attachment (e.g., in ".tif" or
".pdf" format) to an email shall be binding upon the signatory to the same
extent as a copy hereof containing that party's original signature.

 

[Signature and Acknowledgment page follows.]

 

 

 

 

In Witness Whereof, the undersigned have executed this Assignment, effective as
of the Effective Date.

 

"Assignor:"   "Assignee:"       Rantoul Partners, a Delaware general partnership
  Working Interest, LLC., a Kansas limited liability company             By
EnerJex Resources, Inc., a Nevada corporation,         its managing general
partner   By             Robert Watson, Jr., Chief Executive Officer   By      
      Robert Watson, Jr., Chief Executive Officer   Address and Facsimile No.
For Notices:           Address and Facsimile No. for Notices:   Working
Interest, LLC     ATTN: Chief Executive Officer Rantoul Partners   1600 N.E.
Loop 410, Suite 104 c/o EnerJex Resources, Inc.   San Antonio, Texas 78209 27
Corporate Woods, Suite 350   Facsimile No.: (210) 451-5546 10975 Grandview Drive
  Email: robert.watson@blacksableenergy.com Overland Park, KS 66210         with
a copy to: Facsimile No.: (913) 754-7755     Email:
robert.watson@blacksableenergy.com   Michael E. Pfau, Esq.     Reicker, Pfau,
Pyle & McRoy LLP     1421 State Street, Suite B     Santa Barbara, California
93101           Facsimile No.: (805) 966-3320     Email: mpfau@rppmh.com

 

 

 

 

Acknowledgment

 

State of Texas )     )   County of ______________________________ )  

 

On _________________before me, _____________________________, Notary Public,
personally appeared _________________________________________________________
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies) and that
by his/her/their signature(s) on the instrument the person(s), or the entity
upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of ________ that
the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.

 

  (Seal)   Signature    

 

Acknowledgment

 

State of Texas )     )   County of _______________________________ )  

 

On _________________before me, _____________________________, Notary Public,
personally appeared _________________________________________________________
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies) and that
by his/her/their signature(s) on the instrument the person(s), or the entity
upon behalf of which the person(s) acted, executed the instrument.

 

I certify under PENALTY OF PERJURY under the laws of the State of ________ that
the foregoing paragraph is true and correct.

 

WITNESS my hand and official seal.             (Seal)   Signature    

 

 

 

 

Appendix 1

 

Rantoul Project Assets

 

 

 

